SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2007 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 0-29030 22-3475473 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Munsonhurst Road Franklin, New Jersey 07416 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(973) 827-2914 Item 2.02.Results of Operations and Financial Condition. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 2.02 and shall not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. On July 24, 2007, the Registrant issued a press release announcing its financial results for the second quarter ended June 30, 2007.A copy of the July 24, 2007 press release is included as Exhibit 99.1 hereto. Item 8.01.Other Events. On July 24, 2007, the Registrant issued a press release announcing that its Board of Directors declared a cash dividend of $0.07 per share, payable on August 24, 2007 to shareholders of record as of August 6, 2007.A copy of the July 24, 2007 press release is included as Exhibit 99.1 hereto. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 8.01 and shall not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press Release dated July 24, 2007 regarding financial results for the second quarter ended June 30, 2007 and announcing the declaration of a $0.07 per share cash dividend to be paid to shareholders of record as of August 6, 2007. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Sussex Bancorp, has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUSSEX BANCORP (Registrant) Dated: July 26, 2007 By: /s/Candace A. Leatham CANDACE A. LEATHAM Executive Vice President and Chief Financial Officer -3- EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit No. Description Page No. 99.1 Press release announcing the Registrant's results for the second quarter ended June 30, 2007 and the Registrant’s declaration of a $0.07 per share cash dividend to shareholders of record as of August 6, 2007. 5 - 9 -4-
